


COURT OF APPEAL FOR ONTARIO

CITATION:
Hillsburg
    Stables Inc. v. Gardiner Roberts LLP, 2012 ONCA 95

DATE: 20120213

DOCKET: C53805

Weiler, Armstrong and Rouleau JJ.A.

BETWEEN

Hillsburgh Stables Inc.

Applicant (Appellant)

and

Gardiner Roberts LLP

Respondent (Respondent)

Edward J. Babin, Cynthia L. Spry and Christopher M. Scott,
    for the appellant Hillsburgh Stables Inc.

Michael Simaan and Mordy Mednick, for the respondent
    Gardiner Roberts LLP

Heard: January 9, 2012

On appeal from the order of Justice Peter A. Daley of the
    Superior Court of Justice dated May 3, 2011, with reasons reported at 2011 ONSC
    1946.

Rouleau
    J.A.:

Overview

[1]

The issue on this appeal is whether the guarantee and collateral
    mortgage granted by Hillsburgh Stables Inc. (Hillsburgh) in favour of the
    respondent, Gardiner Roberts LLP (Gardiner Roberts), is valid and
    enforceable.

Facts

[2]

Hillsburgh is a corporation engaged in the business of harness
    horse-racing and training.  It is owned by a sole shareholder, Frederick
    Elliott.  Elliott, a sophisticated businessman, is also a shareholder holding a
    significant financial interest in a number of other companies which were
    involved in the resort industry in the Dominican Republic.  These companies,
    together with Hillsburgh, are referred to collectively as the Elliott Group of
    Companies (the EGC).  Elliott is the person with the final say with respect
    to matters related to the EGC.

[3]

The EGC, including Hillsburgh, were clients of Gardiner Roberts, a law
    firm, for several years.  Gardiner Roberts provided legal services to the EGC,
    specifically legal advice on corporate and commercial matters.

[4]

By February 2009, the EGC owed Gardiner Roberts over $800,000 in
    outstanding unpaid accounts.  On February 20, 2009, William P. Lambert, the
    Gardiner Roberts partner responsible for the accounts, advised Elliott that the
    firm could not provide further legal services to Elliott and the EGC unless
    payment of the outstanding accounts was made.  Instead of a cash payment,
    Elliott proposed a security arrangement with respect to the accounts.

[5]

Further to this proposal, Elliott, on behalf of Hillsburgh, executed a
    guarantee and provided a collateral mortgage in the amount of $800,000 over Hillsburghs
    farm property as security for Gardiner Roberts accounts.  Elliott was in the
    Dominican Republic at the time and returned the relevant security documents to
    Gardiner Roberts on or around February 25, 2009.

[6]

As the accounts remained unpaid, Gardiner Roberts issued a notice of
    sale pursuant to the terms of the collateral mortgage in September 2010.  In
    response, Hillsburgh brought an application seeking an order rescinding the
    guarantee and extinguishing the collateral mortgage, together with an order
    that the collateral mortgage be removed from the title of the Hillsburgh farm
    property.

[7]

Hillsburgh claimed that Elliott did not have authority to sign the
    guarantee and to grant the collateral mortgage.

[8]

Alternatively, Hillsburgh sought to have the guarantee and collateral
    mortgage declared unenforceable on the basis that Gardiner Roberts failed to
    recommend that Elliott receive independent legal advice prior to executing the
    security documents.

Application Judges Reasons

[9]

The application judge dismissed Hillsburghs application, concluding
    that Elliott had authority to sign the guarantee and grant the collateral
    mortgage on behalf of Hillsburgh.  Further, in the circumstances of this case,
    the application judge concluded that the security could be enforced despite
    Gardiner Roberts failure to recommend that Elliott receive independent legal
    advice. A summary of his reasons is subsumed under the headings below.

Elliott had authority to sign

[10]

Elliott
    had been recorded as the President, Secretary and Director of Hillsburgh since
    2004. Elliott had deposed that he owned the Hillsburgh farm property, and
    elsewhere testified that he had the final say regarding matters related to
    the EGC.  The record demonstrates that Gardiner Roberts looked to Elliott for instructions
    regarding Hillsburgh around the time that the security documents were
    executed.  As well, Elliott suggested that the Hillsburgh farm property be
    taken as collateral in an email sent to Mr. Lambert on February 20, 2009.

[11]

Moreover,
    the application judge concluded that regardless of whether Elliott had the
    actual authority to bind Hillsburgh, the indoor management rule, codified by s.
    19 of the
Business Corporations Act
, R.S.O. 1990, c. B.16, provided a
    complete answer to the argument on this issue.  In short, s. 19 provides that
    a corporation cannot assert that a person held out as a director or officer of
    the corporation cannot exercise the powers usually afforded to such positions 
    including execution of documents on behalf of the corporation.

Failure to
    advise Elliott to obtain independent legal advice did not render the guarantee
    and collateral mortgage unenforceable

[12]

The
    application judge further held that Gardiner Roberts failure to advise Elliott
    to seek independent legal advice did not render the guarantee and collateral
    mortgage unenforceable in the circumstances.  An agreement between a lawyer and
    a client will remain enforceable where there has been no advantage taken of the
    client, the client was fully informed, the transaction was fair and the client
    either had independent legal advice or was not disadvantaged by its absence. 
    The application judge found that Hillsburgh and Elliott were not taken advantage
    of, that Elliott was a sophisticated businessman and was familiar with
    guarantees and collateral mortgages. Hillsburgh did not provide evidence that
    Elliott did not understand the effect of the guarantee and collateral mortgage.
    Rather, Elliott proposed the security arrangement himself.

There was no
    duress or unconscionability

[13]

The
    application judge noted that where a law firm enters into a settlement
    agreement, in which further services are provided in exchange for a guarantee
    and a mortgage, this arrangement does not amount to economic duress or unjust
    benefit:
Watson v. 332252 B.C. Ltd.
, 1992 CanLII 197 (BC SC), at p.
    24-25;
Sliwinski v. Marks
, 2005 CanLII 6925 (ON SC), revd on other
    grounds (2006), 211 O.A.C. 215 (C.A.). Here, the security taken was, in fact,
    less valuable than the accounts receivable at the time.  There was no evidence
    to support Elliotts allegation that he was under duress or ill at the time the
    security documents were executed.

[14]

The
    application judge held that there was no evidence to support the argument that
    the security arrangement was unconscionable. The value of the collateral
    mortgage was less than the accounts owed to Gardiner Roberts in legal fees.

Issues

[15]

Hillsburgh
    raises the following four issues on appeal:

1)

Did the application judge
    commit palpable and overriding errors of fact by finding that: (a) Hillsburgh
    was part of a group of related companies known as the clients in the
    guarantee, and (b) the guarantee was security in support of a great
    indebtedness owed by Hillsburgh?

2)

Did the application
    judge commit a palpable and overriding error of fact by finding that Hillsburgh
    derived a personal and substantial benefit from the guarantee?

3)

Did the application
    judge commit an error of law by placing the onus of proving that no advantage
    was taken and that the security transaction was unfair on Hillsburgh?

4)

Did the application
    judge commit an error of mixed fact and law in finding that: (a) there was no
    legal requirement for independent legal advice in all the circumstances, and
    (b) overall, the security transaction was fair despite the lack of independent
    legal advice?

Analysis

(1)

Did the application
judge commit
    palpable and overriding errors of fact by finding that: (a) Hillsburgh was part
    of a group of related companies known as the clients in the guarantee, and
    (b) the guarantee was security in support of a great indebtedness owed by
    Hillsburgh?

[16]

Hillsburgh
    submits that the application judges factual findings are not entitled to
    deference as he committed significant factual errors in finding that: (a)
    Hillsburgh was part of a group of companies referred to as the clients in the
    guarantee, and (b) Hillsburgh was responsible for the $800,000 in outstanding
    accounts secured by the guarantee.

(a)

Hillsburgh is not
    part of the clients referred to in the guarantee

[17]

Hillsburgh
    submits that it is a separate corporate entity involved in the horse racing
    industry and not one of the clients referred to in the guarantee.  These
    clients are an independent group of mostly foreign corporations operating in
    the resort industry (i.e. companies forming part of the EGC).  Further,
    Hillsburgh submits that it is not a shareholder and does not have a proprietary
    interest in any of the clients.  In its view, because the application judge
    erroneously stated that Hillsburgh was one of the clients for whom the guarantee
    was provided, it is apparent that the application judge did not understand that
    Hillsburgh was not one of the companies involved in the resort industry who
    were responsible for the bulk of the outstanding accounts.

[18]

I
    would not give effect to this submission.  The application judge did not state
    that Hillsburgh was listed as a client in the guarantee.  In fact, without
    referring to Hillsburgh, the application judge simply noted at paragraph 61 of
    his reasons that the law firm provided additional legal services to the
    clients referred to in the guarantee.

[19]

Further,
    the application judge referred to Hillsburgh, at paragraph 24 of his reasons,
    as being one of a group of companies the parties referred to collectively as
    the Elliott Group of Companies.  This statement is correct.  Hillsburgh is
    owned by Elliott and was receiving legal services from Gardiner Roberts.  The
    listing of the clients in the guarantee is something quite different.  There
    is therefore no error of fact and nothing in the application judges reasons
    suggests that he misapprehended the evidence as suggested by Hillsburgh.

(b)

References to
    Hillsburghs rather than to the clients' indebtedness

[20]

Hillsburgh
    submits that the application judge erred in referring to Hillsburgh as being
    responsible for the $800,000 in outstanding accounts.  In its view, it was
    companies of the EGC, excluding Hillsburgh, that had incurred virtually all of
    the outstanding accounts.

[21]

Gardiner
    Roberts concedes that the application judge erred in referring to Hillsburgh
    specifically at various points instead of the EGC but submits that his error in
    this regard is of no import. I agree. The application judge should have
    referred to the EGC rather than Hillsburgh. However, when viewed in context, I
    am satisfied that the application judge was aware that the bulk of the
    outstanding accounts had been incurred by companies of the EGC involved in the
    resort industry.  Although he refers to Hillsburgh, he clearly intended to
    refer to the EGC.

(2)

Did the application judge commit a
    palpable and overriding error of fact by finding that Hillsburgh derived a
    personal and substantial benefit from the guarantee?

[22]

Hillsburgh
    submits that the application judge erred in finding that the security was
    enforceable as it drew no personal and substantial benefit from providing the
    guarantee.

[23]

Although
    it is true that Hillsburgh is a distinct corporate entity, the submission that
    it drew no benefit from the security does not take into account the fact that
    its owner and directing mind, Elliott, is the person who suggested and decided
    to put up Hillsburghs assets as security.  Elliott had a strong proprietary
    interest in all of the companies of the EGC, including Hillsburgh, and
    benefitted from the ability of these companies to continue receiving legal
    services from Gardiner Roberts despite the very substantial outstanding
    accounts.

[24]

In
    that regard, it is significant that, after providing the guarantee and
    collateral mortgage, Gardiner Roberts provided in excess of $500,000 in
    additional legal services to the EGC. The value of these additional services is
    well in excess of the estimated $390,000 value of the security provided by
    Hillsburgh. Elliott merely pledged one of his assets, the Hillsburgh farm
    property, in support of his and his companies, including Hillsburgh, ongoing
    dealings with Gardiner Roberts.  For these reasons, I cannot conclude that the
    application judge erred in finding that Hillsburgh derived a benefit from
    providing the guarantee.

(3)

Did the application judge commit
    an error of law by placing the onus of proving that no advantage was taken and
    that the security transaction was unfair on Hillsburgh?

[25]

Hillsburgh
    submits that the application judge erred by placing the onus on it to show that
    an advantage was taken and that the transaction was unfair to Hillsburgh. 
    Hillsburgh referred the Court to paragraph 46 of the application judges
    reasons as support for its submission that the application judge reversed the
    onus.  In that paragraph, the application judge states that the applicant has
    provided no evidence that with the benefit of legal advice he would not have
    executed the security documents on behalf of Hillsburgh, nor has the applicant
    offered any evidence whatsoever that it has suffered any disadvantage flowing
    from the lack of independent legal advice.

[26]

In
    my view, this statement does not show that the application judge reversed the
    onus.  First, it comes after the application judge explained why he concluded
    that Gardiner Roberts did not take advantage of Hillsburgh.  Second, the
    application judge is simply pointing out in paragraph 46 that, in the face of
    considerable evidence showing no disadvantage or unfairness, Hillsburgh
    advanced no evidence suggesting that Elliott or Hillsburgh would not have
    provided the security had they obtained independent legal advice.  This does
    not amount to reversing the onus and, as a result, the application judge
    employed the correct standard of proof.

(4)

Did the application judge commit
    an error of mixed fact and law in finding that: (a) there was no legal
    requirement for independent legal advice in all the circumstances, and (b)
    overall, the security transaction was fair despite the lack of independent
    legal advice?

[27]

Hillsburgh
    argues first that the application judge erred in finding that there was no
    legal requirement for independent legal advice in the circumstances.  Second,
    Hillsburgh submits that the application judge erred in concluding that Gardiner
    Roberts met its onus to show that Hillsburgh was not disadvantaged and that the
    transaction was not unfair despite the lack of independent legal advice.

(a)

No legal requirement for independent legal advice

[28]

Hillsburgh
    submits that in the circumstances of this case, there was a legal requirement
    that Hillsburgh receive independent legal advice in relation to the security
    transaction pursuant to rule 2.06(2.1) of the Law Society of Upper Canada,
Rules
    of Professional Conduct
, which provides as follows:

When a client intends to pay for legal services by transferring
    to his, her or its lawyer a share, participation or other interest in property
    or in an enterprise, other than a non-material interest in a publicly traded
    enterprise, the lawyer shall recommend but need not require that the client
    receive independent legal advice before accepting a retainer.

[29]

The
    application judge referred to rule 2.06(2.1) and confirmed that it applied not
    only to the acceptance of a retainer but also to the circumstances of this
    case.  I agree.

[30]

It
    is conceded by Gardiner Roberts that it did not comply with rule 2.06(2.1).  According
    to the record, Gardiner Roberts failed to recommend that Elliott and Hillsburgh
    receive independent legal advice.  As a result, Gardiner Roberts breached rule
    2.06(2.1).

[31]

The
    rule however only requires that a lawyer
recommend
that a client seek
    independent legal advice before providing the lawyer with an interest in
    property.  It does not require that a client actually receive such advice.  As
    noted by the application judge, there is no requirement for actual receipt of
    independent legal advice pursuant to the rule but rather a requirement that
    such advice be recommended.

[32]

Despite
    this breach, for the reasons that follow, I have concluded that the security
    remains nonetheless enforceable as there was no disadvantage resulting from the
    lack of independent legal advice and the transaction was fair.

(b)

Security transaction was fair despite the lack of independent legal
    advice

[33]

Hillsburgh
    submits that once it is established that a lawyer obtained security from his or
    her client for the payment of accounts, without recommending that the client
    seek independent legal advice, the lawyer bears the onus of showing that there
    was no disadvantage to the client.

[34]

In
    light of the fiduciary relationship that exists between the lawyer and his or
    her client, Hillsburgh also maintains that it will be very difficult for the
    lawyer to show that there was no disadvantage to the client.  As explained by
    Megarry J. in
Spector v. Ageda
, [1973] Ch. 30, at p. 47:

[
T]he solicitor must be remarkable
    indeed if he can feel assured of holding the scales evenly between himself and
    his client.  Even if in fact he can and does, to demonstrate to conviction that
    he has done so will usually be beyond possibility in a case where anything to
    his clients detriment has occurred.  Not only must his duty be discharged, but
    it must manifestly and undoubtedly be seen to have been discharged.

[35]

In
    Hillsburghs submission, the application judge either misunderstood the high
    onus resting on Gardiner Roberts or misapplied it on the facts of this case.  I
    would not give effect to this ground of appeal.

[36]

As
    previously discussed, although Gardiner Roberts breached rule 2.06(2.1) by not
    recommending that Elliott and Hillsburgh receive independent legal advice, it
    does not automatically follow that the security becomes unenforceable.

[37]

The
    application judge identified and considered the correct legal principles
    applicable to the determination of disadvantage or unfairness in relation to
    the enforceability of a security transaction.  Specifically, the lawyer must
    show that no advantage was taken of the client; that the transaction was fair;
    that the client was fully informed; and that the client had competent legal
    advice or was not disadvantaged by its absence: Paul M.  Perell,
Conflicts
    of Interest in the Legal Profession
(Markham, Ont.: Butterworths Canada,
    1995), at p. 105.

[38]

Applying
    these legal principles to the record, the application judge found that: (1)
    Gardiner Roberts did not take advantage of Hillsburgh and Elliott; (2) the
    security transaction was not unconscionable and there was no duress; (3)
    Elliott was fully informed in that he was most familiar with security
    transactions and proposed same; and (4) Elliott and Hillsburgh did not suffer a
    disadvantage as a result of not having received independent legal advice.

[39]

These
    findings are entitled to deference by this court.  In the circumstances of this
    case, there is a sufficient factual basis for these findings.  Some of the relevant
    facts are as follows:

1.  As of the date of the execution of the security documents, the
    outstanding accounts of the EGC were in excess of $800,000 and Gardiner Roberts
    was also completing work for Hillsburgh at that time.

2.  Gardiner Roberts indicated to Elliott that it could no longer
    continue to provide legal services to him and the EGC unless a cash payment was
    made.

3.  Several companies of
    the EGC were in serious financial difficulties and there was a need for
    continued legal representation.

4.  It was Elliott who proposed providing the guarantee and collateral
    mortgage on behalf of Hillsburgh for the outstanding accounts.

5.  Elliott was the owner of Hillsburgh and was authorized to sign on its
    behalf.

6.  Elliott is a sophisticated businessman who is, as noted by the
    application judge, most familiar with guarantees and collateral mortgages.

7.  Elliott took approximately five days before executing and returning
    the security documents.

[40]

In
    summary, these facts support the application judges conclusion that, despite
    the failure to recommend the receipt of independent legal advice, Gardiner
    Roberts did not take advantage of Hillsburgh and Elliott and the security
    transaction was not unfair.  The guarantee and collateral mortgage are
    therefore enforceable.

Conclusion

[41]

As
    a result, I would dismiss the appeal and award the respondent costs of the
    appeal fixed in the amount of $6,000, inclusive of disbursements and applicable
    taxes.

Paul Rouleau J.A.

I agree K.M. Weiler
    J.A.

I agree R.P. Armstrong
    J.A.

Released: February 13, 2012


